Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 12, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159155(79)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  STEVEN R. LILLY,                                                                                                     Justices
            Plaintiff-Appellee,
                                                                   SC: 159155
  v                                                                COA: 338677
                                                                   Wayne CC: 16-001908-NO
  GRAND TRUNK WESTERN RAILROAD
  COMPANY,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Wayne L. Robbins, Jr., to appear and practice in this case under MCR
  8.126(A) is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 12, 2019

                                                                              Clerk